Citation Nr: 0018922	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-04 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for neurological damage 
to the feet and ankles.

2.  Entitlement to a compensable rating for skin disease of 
the hands and penis.  

3.  Entitlement to a compensable rating for callosities of 
the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to February 
1982.  

This issues of entitlement to compensable ratings for skin 
disease of the hands and penis and callosities of the feet 
come before the Board of Veterans' Appeals (Board) from a 
November 1998 rating action.  

In March 1999 service connection for nerve damage of the feet 
and ankles was denied.  At his March 1999 hearing held at the 
RO, the veteran provided testimony pertaining to that matter.  
A relevant statement of the case was issued in June 1999.  
Liberally construing the veteran's VA-Form 646 as 
disagreement with the adverse determination, the Board finds 
that this matter has been properly developed for appellate 
review.

During the appeal, the veteran also contended that a 10 
percent rating was warranted under the provisions of 
38 C.F.R. § 3.324 (1999), based on multiple non-compensable 
service connected disabilities.  In view of the Board's 
action, noted below, the claim for a 10 percent rating under 
38 C.F.R. § 3.324 has been rendered moot.  


FINDINGS OF FACT

1.  An etiological relationship between neurological damage 
to the feet and ankles and a disorder of service origin is 
not demonstrated, and the veteran has not presented any 
medical evidence demonstrating a nexus between any post 
service disorder and the incidents of service.

2.  The veteran's skin disease does not result in exudation 
or exfoliation, but does cause itching involving an exposed 
area. 

3.  The veteran's callosities of the feet are neither tender, 
painful or ulcerated, nor do they result in limitation of 
function.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
entitlement to service connection for neurological damage to 
the feet and ankles, either on a direct or secondary basis.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) 
(1999).

2.  The criteria for a 10 percent rating for skin disease of 
the hands and penis are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.20, Part 4, Code 7899-7806 (1999). 

3.  The criteria for a compensable rating for callosities of 
the feet are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.20, 4.31, Part 4, Codes 7803, 7804, 7805, 
7899-7819 (1999) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for neurological damage to the feet and 
ankles

The veteran asserts that he has neurological damage of the 
feet and ankles resulting from his service-connected skin 
disease and bilateral foot disability.  For service 
connection, a person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of Section 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(1999).  Additionally, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  A claim for secondary service 
connection must be well grounded under 38 U.S.C.A. § 5107(a).  
See Buckley v. West, 12 Vet. App. 76, 84 (1998).

As noted above, the veteran's service connected disabilities 
are a skin rash of the hands and penis, and multiple 
callosities of the feet.  Therefore, for service connection 
to be warranted on a secondary basis, it must be shown that 
the neurological disorders of the feet and ankles are either 
proximately due to or the result of one of the service 
connected disabilities.  The question of the etiology of a 
disability is medical in nature, and hence outside of the 
expertise of the veteran or the Board.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991); Grottveit v. Brown, 5 Vet. App. 
91-93 (1993); Espiritu v. Derwinski, 2. Vet. App. 492 (1992).

The Board must therefore consider the results of the 
veteran's outpatient treatment and examination reports.  
Treatment reports dated in June 1998 note the presence of a 
Charcot joint of the left ankle.  However, the reports also 
show that the disorder was considered to be most likely 
secondary to peripheral neuropathy or syphilis.  There was no 
support for concluding that the service connected 
disabilities played a role in the development of any nerve 
damage of the lower extremity.  This was consistent with the 
findings of a May 1998 electronystagmogram, at which time the 
veteran reported numbness in his toes, left greater than 
right.  The findings were consistent with moderate to severe 
primarily axonal peripheral neuropathy.  Again, there was no 
medical evidence to relate this disorder to the veteran's 
service connected disabilities.  Follow-up treatment in 
September 1998 also showed the presence of the Charcot joint, 
due to secondary syphilis resulting in neuropathy.  
Additionally in October 1998 the examiner noted that the 
veteran's skin lesions did not manifest with a nervous 
disorder.  In a March 1999 treatment note, the secondary 
syphilis or neuropathy was considered to be the cause of the 
Charcot joint of the left ankle.  A history of post service 
left ankle injury, not reported to be related to any of the 
service-connected disabilities, was likewise noted.  

The veteran further contended in his hearing that the ankle 
disorder was the result of being unable to walk correctly as 
a result of his service connected callosities.  Hearing 
Transcript (T.) at 8.  The veteran is competent to report on 
symptoms, in this case, the fact that he fell and injured his 
ankle.  However, he is not competent to reach conclusions as 
to the etiology of underlying disorders.  Grottveit and 
Espiritu, both supra; see also Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  This is particularly true when there is a 
medical opinion which contradicts the veteran's unsupported 
contentions.  Under such circumstances, the veteran's hearing 
testimony cannot serve as the basis for well grounding his 
claim.    

The Board additionally notes that the veteran has likewise 
not presented a well-grounded claim for entitlement to 
service connection on a direct basis.  In order for such a 
claim to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis); evidence of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and evidence of a nexus between 
the inservice disease or injury and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

In the veteran's case, as noted, he has provided evidence of 
a disorder of the lower extremities.  However, there is no 
evidence that this disability is the result of any inservice 
disease or injury.  Although service medical records show 
that he sprained his left ankle in 1980 and received 
treatment, they are negative otherwise, including the 
discharge examination report.  The medical evidence also 
shows that he sprained his ankle subsequent to service, and 
at that time, no reference service was made.  In this case, 
there is specific evidence that the veteran's claimed nerve 
damage of the ankles and feet is due to conditions not 
present in service or related to events from service.  
Therefore, the Board concludes that any claim for service 
connection for the disorder at issue is not plausible, and 
the veteran's claim in this regard must likewise be denied.  

The VA therefore does not have a duty to assist the veteran 
in any further development of this claim.  
38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 
(1999); Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997); 
Grottveit, supra; 38 C.F.R. § 3.159(a).  VA also has 
fulfilled its duty to inform the veteran of evidence needed 
to substantiate his claim.  See Brewer v. West, 11 Vet. App. 
228 (1998) (Even if the claimant has not submitted a well-
grounded claim, VA is obliged to advise the claimant to 
attempt to obtain medical evidence that may complete an 
application for benefits.); Robinette v. Brown, 8 Vet. 
App. 69.


Increased Ratings

Initially, the Board finds that the veteran's claims for 
compensable evaluations for skin disease of the hands and 
penis and callosities of the feet are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  By this finding, the 
Board means that the veteran has presented a claim which is 
plausible when the contentions and the evidence of record are 
viewed in the light most favorable to the claim.  The Board 
is also satisfied that all relevant facts have been properly 
and sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has already been established and an increase in 
the disability evaluation is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
 
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (1999).

Skin disease of the hands and penis

The veteran's skin rash is rated by analogy to eczema.  The 
current 0 percent rating is warranted when there is slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  For a 10 percent rating to be 
appropriate, there must be exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  38 C.F.R. 
§ Part 4, Code 7899-7806.

On an examination in October 1998, conducted for VA 
compensation purposes, the veteran reported itching and a 
rash, in areas exposed to the sun.  On examination, there was 
a hypopigmented area measuring approximately 2 x 3 
millimeters on the right side of the penis.  There was no 
indication of ulceration or exfoliation.  

At this time, the Board notes that on examination in October 
1998 additional skin rashes were reported and in his 
testimony, the veteran reported that the rash was likewise on 
his face, elbows, knees and arm.  T. at 2.  The Board however 
is limited to consideration only of the hands and groin, as 
service connection has not been established for any other 
area.  See generally, Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Regarding his service-connected disability, he 
stated that the rash became flaky and itched.  T. at 2.  

The Board notes that the skin rash on the penis is on a non-
exposed surface, and therefore cannot serve as the basis of a 
10 percent rating.  The rash of the hands, however, is on an 
exposed surface.  Further, although there is no medical 
evidence of exudation or exfoliation, the veteran has 
consistently reported, both on examination and sworn 
testimony, that the rash causes itching.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
this complaint supports a 10 percent rating for the skin 
rash.  38 C.F.R. §§ 4.3, 4.7, Part 4, Code 7899-7806.  
Accordingly, the veteran's claim to this extent is granted.  

In so concluding, the Board finds that a rating in excess of 
10 percent is not appropriate.  For a 30 percent rating to be 
appropriate, there must be constant exudation or itching, 
extensive lesions, or marked disfigurement. 38 C.F.R. § Part 
4, Code 7899-7806.  As previously noted, there is no 
indication that exudation is present.  Neither extensive 
lesions nor marked disfigurement was reported on examination 
or treatment.  The veteran has reported itching, but 
indicates that he takes medication, and that heat or cold 
affect the severity of the disorder.  Moreover, at no time 
was treatment required for itching.  Therefore, while the 
Board finds that the veteran's symptomatology meets the 
criteria for a 10 percent rating, it is not of sufficient 
severity to warrant a rating in excess of 10 percent.  
38 C.F.R. § 4.7.

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  

Callosities of the feet

Regarding evaluating the veteran's callosities of the feet, 
VA regulation provides that multiple callosities are rated as 
scars.  38 C.F.R. § Part 4, Code 7899-7819.  For a 
compensable rating to be warranted, the scars must be 
ulcerated, tender, painful, or productive of limitation of 
function.  38 C.F.R. § Part 4, Codes 7803-7805 (A 10 percent 
rating is warranted for scars that are superficial, poorly 
nourished with repeated ulceration or superficial, tender and 
painful on objective demonstration).

A 10 percent evaluation is warranted for other moderately 
disabling foot injuries and a 20 percent evaluation is 
warranted if the foot injuries are moderately severe.  
38 C.F.R. § Part 4, Code 5284 (1999).  

Metatarsalgia, anterior (Morton's disease), unilateral or 
bilateral warrants a 10 percent disabling.  38 C.F.R. § Part 
4, Code 5279 (1999).

Under the provision of 38 C.F.R. § 4.31 (1999), in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 

On the October 1998 examination, there was evidence of 
significant callus formation on the bilateral plantar aspects 
of the feet, on the lateral feet and metatarsals.  The 
diagnoses included callosities on the metatarsal pads and on 
the lateral aspects and bilateral heels.  

The findings on this examination were essentially consistent 
with the reports of outpatient treatment afforded the veteran 
by the VA.  During treatment in June 1998, there was a callus 
at the metatarsal head, with the skin intact.  No additional 
recent treatment was required for the callosities.  

The evidence demonstrates the presence of callosities on the 
feet.  However, in light of the absence of clinical findings 
illustrating the presence of tenderness, pain or ulceration, 
the Board concludes that a compensable rating is not 
warranted.  38 C.F.R. § 4.7.  Moreover, given that the 
veteran has required limited treatment for this disorder, and 
that the skin was reported to be intact on the only occasion 
during which he received recent treatment, the Board 
concludes that the callosities do not result in significant 
limitation of function.  The Board has considered the 
veteran's sworn testimony at his personal hearing, where he 
indicated that after being on his feet all day, the pain was 
a 9 on a scale of 1 to 10.  T. at 4.  However, he further 
indicated that he only used pads, and did not require special 
shoes.  T. at 4, 5.  The record is also devoid of any 
objective evidence showing any functional impairment which 
interferes with his lifestyle and employment activities.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.10 
(1999).  The veteran's gait is normal and no complaints of 
excess fatigability, incoordination of motion, or weakened 
movement have been reported.  38 C.F.R. §§ 4.40, 4.45 (1999).  

Given the lack of treatment required for the foot disorder, 
the Board concludes that notwithstanding the veteran's 
complaints at his hearing, there is no objective 
symptomatology supporting a compensable rating.  38 C.F.R. 
§ 4.7.  Under such circumstances, a compensable rating for 
this disorder is not appropriate, and the claim must be 
denied.  

In reaching the above decision, the Board has also given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589.  Not one of the provisions 
support a grant of a compensable rating.


ORDER

Service connection for neurological damage to the feet and 
ankles is denied.

An increased rating to 10 percent for skin disease of the 
hands and penis is granted, to the extent noted and subject 
to the provisions governing the payment of monetary benefits.  

An increased rating for callosities of the feet is denied. 



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

